DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant filed a Reply on 25 July 2022 that:
Amends the abstract to more specifically describe the technical disclosure thereby overcoming the abstract objection;
Amended claim 9 to include a non-transitory computer-readable recording medium thereby overcoming the 35 USC 101 rejection;
Amended claims 1, 2, and 8 to replace “standard size” with “average size” thereby overcoming the 35 USC 112(b) rejection of claims 1-9;
Amended claims 1, 8, and 10 but which amendments do not patentably distinguish over the prior art as further explained below.







EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jongwon Kim, Ph.D on September 9, 2022.

The application has been amended as follows: 
1. (Currently Amended) A belt inspection system to detect a belt defect as an abnormal portion of an intermediate transfer belt of an image forming apparatus, the belt inspection system comprising 
a defect candidate detector that performs a preprocessing on a first belt image obtained by photographing the intermediate transfer belt to generate a second belt image and detects a candidate for the belt defect from the second belt image,
wherein in the preprocessing, the defect candidate detector performs a noise removal processing to remove a specific noise included in the first belt image, the specific noise including noise caused by the photographing, and a noise of a specific size based on an average size of the belt defect, 
wherein the specific size includes a first size smaller than the average size of the belt defect and a second size larger than the average size of the belt defect, and the noise removal processing removes a noise of the first size or smaller and a noise of the second size or larger.

Cancel claim 2.

8. (Currently Amended) A belt inspection method for detecting a belt defect as an abnormal portion of an intermediate transfer belt of an image forming apparatus, the belt inspection method comprising:
performing a preprocessing on a first belt image obtained by photographing the intermediate transfer belt to generate a second belt image, and
detecting a candidate for the belt defect from the second belt image, 
wherein performing the preprocessing includes performing a noise removal processing to remove a specific noise included in the first belt image, the specific noise including a noise caused by the photographing, and a noise of a specific size based on an average size of the belt defect,
wherein the specific size includes a first size smaller than the average size of the belt defect and a second size larger than the average size of the belt defect, and the noise removal processing removes a noise of the first size or smaller and a noise of the second size or larger.  









Allowable Subject Matter
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Kuwasako which was applied in the first office action and newly discovered Alexandre (US 6,778,694).  See particularly column 8, line 54—column 9, line 24 teaching noise removal that removes noise of a specific size based on an average size.  
This section also includes motivation to combine with the previously-applied main reference, Kuwasako, because this preprocessing for noise removal eliminates suspected defect zones from further processing which makes it possible to reduce the workload of the calculating circuit 28.  As such, claims 1 and 8 are subject to a 35 USC 103 rejection in view of Kuwasako and Alexandre.  Alexandre also teaches the first portion (first size smaller than the average size) of claim 2 but not the second portion (second size larger than the average size) of claim 2.  Therefore, a proposal was made and accepted to add claim 2 to claims 1 and 8 to place them into condition for allowance.  
 Independent Claim 10 is already in condition for allowance because it includes a combination of features derived from previously indicated allowable claim 5 and antecedent claims 1, 3, and 4.  As stated in the first office action, prior art has not been discovered that teaches or fairly suggests wherein, in order to obtain the equivalent image, the noise removal processing subjects the first belt image to provisional shear deformation at a provisional correction angle as an angle for provisional correction, specifies an inclination angle of a portion of the intermediate transfer belt from a plurality of provisional correction angles on a basis of a lightness value for each line of the first belt image subjected to provisional shear deformation, and performs shear deformation on the first belt image in accordance with the inclination angle specified in combination with the limitations of base claim 1.
Claims 3-7 and 9 are allowable because they depend from claims 1 or 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486